DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 12/16/2021.  Claims 1-20 remain pending for consideration on the merits.  
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the subject matter which is considered to distinguish from the closest prior art of record, De Piero et al (US 201401656533) and Kooyman et al (US 20170128879). The prior art of record teaches a method of drying compressed air and varying a speed of a condenser fan in response to the demand for compressed air in contrast to the claimed features of wherein in the second mode, the speed of the condenser fan is set to a constant higher speed than the speed of the condenser fan prior to a shift from the first mode to the second mode to maintain a threshold temperature on the one side of the first heat exchanger during the off periods.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight independent claim 1 with dependent claims therefrom are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.